Citation Nr: 0933859	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from July 1967 
to July 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
(hereinafter referred to as TDIU).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that service connection is in effect for PTSD 
only.  PTSD is rated 70 percent disabling.  In November 2008, 
a VA clinical psychologist offered three Axis I diagnoses: 
(1) PTSD, chronic; (2) alcohol abuse; and, (3) major 
depression, recurrent, moderate/severe.  The psychologist 
commented, "Depression is considered related to PTSD in this 
case and therefore not independently responsible for 
impairment.  Alcohol abuse began most likely as an effort to 
cope with PTSD symptoms."  

Because of this favorable nexus opinion, prior to 
adjudication of the TDIU issue, the RO must consider service 
connection for major depression and for the effects of 
alcohol abuse, as secondary to PTSD.  

The Board also finds that additional development of vidence 
is required.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. 
Nicholson, 20 Vet. App. 79, 81(2006).  The Board is 
prohibited from relying on its own unsubstantiated medical 
opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court stressed that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a).  

A January 2005 VA examination is too old for use in assessing 
the claim.  The Board has noted that the November 2008 VA 
examination report contains an opinion that the PTSD does not 
cause total occupational and social impairment.  However, the 
question of whether or not there is total social impairment 
is not relevant to the unemployability claim.  The VA opinion 
dated in November 2008 also contains a notation indicating 
that the PTSD does not impair work, but it is unclear if this 
intended to convey that the PTSD causes no impairment of 
employability, or is instead simply an acknowledgment that 
because the Veteran is not currently employed, the PTSD is 
not impairing functioning at a job.  Therefore, a remand for 
an opinion is required.  The claims files should be returned 
to the November 2008 VA examining psychologist for an opinion 
addressing whether all service-connected disabilities would 
preclude securing or following a substantially gainful 
occupation.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
November 2008 VA examining psychologist 
to offer a medical opinion.  The 
psychologist is asked to do the 
following:

a.  Note a review of the claims 
files.  As of this writing, service 
connection is in effect for PTSD 
rated 70 percent.  Major depression 
and alcohol abuse secondary to PTSD 
are under consideration for service 
connection.   

b.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the Veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a complete 
rationale for all conclusions.  If any 
question cannot be answered, the 
physician should state the reason.  
Another examination of the Veteran is not 
required unless deemed by the VA 
psychologist to be necessary.  If the 
requested psychologist is not available, 
a qualified substitute may be used.  

3.  Prior to adjudication of the TDIU 
issue, the RO must consider service 
connection for major depression and for 
the effects of alcohol abuse, as 
secondary to PTSD. Following the above, 
the AMC should review all relevant 
evidence and readjudicate the TDIU claim.  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The Veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
further VA examination is scheduled, the Veteran is advised 
that failure to cooperate by reporting for examination may 
result in adverse consequences.  38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



